Citation Nr: 0911315	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  03-21 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disability.
 
2. Entitlement to service connection for peptic ulcer disease 
(PUD), gastroesophageal reflux disease (GERD), esophagitis, 
and gastritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran had active duty service from March 1953 to 
December 1956 and January 1957 to April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). These issues were last before the Board in a May 2008 
remand and decision. I

FINDINGS OF FACT

1. By rating decision in August 1973, the RO denied the 
Veteran's claim of entitlement to service connection for a 
low back disability; a timely notice of disagreement was not 
received to initiate an appeal from that determination.

2. Certain evidence received since the August 1973 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for a low back disability.

3. A low back disability was not manifested during the 
Veteran's active duty service or for many years after 
separation from service, nor is a low back disability 
otherwise related to such service.

4. PUD, GERD, esophagitis, or gastritis is not etiologically 
related to any event, injury, or disease during active 
service. 


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for a 
low back disability. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2000).

2. The criteria for the establishment of service connection 
for a low back disability are not met. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3. The criteria for the establishment of service connection 
for PUD, GERD, esophagitis, and gastritis are not met. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in September 
2000, October 2005, and September 2008. These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: 
(1) informing the Veteran about the information and evidence 
not of record that was necessary to substantiate the claim; 
(2) informing the Veteran about the information and evidence 
VA would seek to provide; and (3) informing the Veteran about 
the information and evidence he was expected to provide. Of 
note, 38 C.F.R. § 3.159 has been revised in part recently. 
These revisions are effective as of May 30, 2008. 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008). The final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until a September 2008 letter. Although this notification 
obligation was not met before initial RO decision in August 
2002, the Board finds this timing error non-prejudicial since 
his service connection claims are denied, rendering the 
content of the notice moot. Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).

The Veteran also did not receive notice of the information 
and evidence necessary to substantiate a petition to reopen 
based on new and material evidence in compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006). Nevertheless, this 
notification error is non-prejudicial to the Veteran since 
his petition to reopen is granted. See Sanders, supra.; 
Simmons, supra. 

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records and private treatment records are 
associated with the claims file. The Veteran was afforded VA 
examinations for his claimed disabilities. The Board finds 
the RO fulfilled its duty to assist. 

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claims. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analyses

New and Material Evidence for a back disability

An August 1973 RO decision denied the Veteran's claim of 
entitlement to service connection for a low back disability. 
The RO sent notice of the decision to the Veteran at his last 
address of record. However, a notice of disagreement was not 
received to initiate an appeal from that determination. 
Therefore, the August 1973 rating decision became final. 38 
U.S.C.A. § 7105(c). If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
however, VA must reopen the claim and review its former 
disposition. 38 U.S.C.A. § 5108.

New and material evidence is defined by regulation. New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a). The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were amended, effective 
August 29, 2001. See 66 Fed. Reg. 45620-45632 (August 29, 
2001). The change in the regulation does not impact the 
present case as the Veteran filed his claim in August 2000.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). In Hodge, the United 
States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim. Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge. However, the "benefit of the doubt doctrine" does not 
apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim. 
Martinez v. Brown, 6 Vet.App. 462 (1994).


A review of the statement of the case shows that the RO 
reopened the claim for service connection for a low back 
disability. However, the Board is not bound by the RO's 
actions. The Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened. See Jackson v. Principi, 265 F.3d 1366 
(Fed.Cir. 2001). Accordingly, the Board must initially 
determine whether there is new and material evidence to 
reopen the claim for service connection for a low back 
disability.

Evidence of record at the time of the August 1973 rating 
decision consisted of service treatment records and VA 
treatment records which failed to show a current low back 
disability. Evidence received since the August 1973 rating 
decision includes more recent VA treatment records and 
private medical records showing multiple diagnoses of low 
back disabilities. This evidence is both new and material, as 
it shows the Veteran has a current low back disability. The 
Board finds that new and material evidence has been received 
and the claim for entitlement to service connection for a low 
back disability is reopened. The Board will address the 
merits of the claim for entitlement to service connection for 
a low back disability below.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).


Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Low Back Disability

After careful review of the record, the Board finds that a 
preponderance of the evidence is against a finding that 
entitlement to service connection for a low back disability 
is warranted.

The record contains extensive evidence of a current low back 
disability. The Veteran alleges that his current low back 
disability is related to his active duty service period, 
specifically to his complaints of low back problems in 
service; however, opinions regarding medical causation 
require medical skills and must be made by medical experts. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). To this end, 
there is a July 2002 VA examination report which notes the 
Veteran's complaints of back pain in service and the 
accompanying diagnoses of myositis and back strain. The 
examiner noted that upon discharge in 1972, the Veteran 
complained of recurrent back pain, but that upon VA 
examination in 1973, no back abnormalities were found on 
physical examination and an x-ray image of the Veteran's 
lumbar spine was within normal limits. The examiner noted 
that current x-ray images revealed degenerative changes in 
the Veteran's lumbar spine. The examiner stated that he was 
unable to find evidence in the record to support the claim 
that the source of the Veteran's back pain from the military 
service persisted up to the present time and can account for 
the current spinal disability. The examiner stated that he 
was unable to establish a nexus. 

Additionally, a VA examination report, dated October 2008, 
reflects after a physical examination of the Veteran and a 
review of the claims file that the examiner opined the 
current back disability has no relationship to active 
service. The examiner noted that the intermittent back and 
muscle spasm during active service had resolved to the extent 
that no back abnormalities were noted in a 1973 orthopedic 
examination. 

There is no competent medical opinion of record suggesting 
that the current back disability is related to active 
service. The Veteran was advised of the need to submit 
medical evidence demonstrating a nexus between his current 
back disorder and service by way of the September 2000, 
October 2005, and September 2008 letters from the RO/AMC to 
him, but he has failed to do so. A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the Veteran was clearly advised in the letter of the need to 
submit medical evidence of a current disorder and a 
relationship between a current disorder and an injury, 
disease or event in service. 

While the Veteran is clearly of the opinion that he has a 
current back disability that is related to service, as a 
layperson, the Veteran is not competent to offer an opinion 
that requires specialized training, such as the diagnosis or 
etiology of a medical disorder. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). Competent medical evidence is required. 
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a). 

The preponderance of the evidence is against a finding that 
the Veteran's current lumbar spine disability is related to 
his active duty service period, including his complaints of 
back pain during service. It follows that entitlement to 
service connection for a low back disability is not 
warranted.



In making this determination, the Board has considered the 
provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

Service connection for peptic ulcer disease (PUD), 
gastroesophageal reflux disease (GERD), esophagitis, and 
gastritis

After careful review of the record, the Board finds that a 
preponderance of the evidence is against a finding that 
entitlement to service connection for any digestive 
disability is warranted.

Service treatment records reflect that the Veteran complained 
of an "upset stomach" in October 1966. Later, in August 
1967, he complained about chest pain and gave a history of 
acid indigestion. A diagnosis of esophagitis was made. On his 
1972 discharge examination report, the Veteran complained of 
occasional indigestion secondary to diet, adequately treated. 
No digestive abnormalities were noted upon clinical 
examination. 

Private treatment records show a current diagnosis of peptic 
ulcer disease characterized by gastritis, esophagitis, GERD, 
and gastritis. 

The Veteran underwent a July 2002 VA examination. He 
complained of intermittent upper abdominal cramping and 
burning. Physical findings revealed slight epigastric 
tenderness, but otherwise normal findings. The examiner 
diagnosed peptic ulcer disease with reflux, gastritis, and 
esophagitis.  

During an October 2008 VA examination report, the Veteran 
stated that he experienced intermittent indigestion during 
active service. He remembered having severe pain during 
service in Panama and being told reflux caused the pain. He 
reported being treated symptomatically for his digestive 
disorders. In 1995, his intermittent indigestion became 
severe and he began seeking medical treatment as reflected in 
the private treatment records. Presently, his symptoms 
include decreased appetite, gas, reflux, and burning in his 
throat associated with occasional chest pain. Physical 
findings showed an epigastric hernia above the umbilicus. The 
examiner diagnosed gastroesophageal reflux with previous 
esophagitis, gastritis and PUD. He noted a more recent 
medical study showed only reflux. The examiner opined that 
the Veteran's digestive disorders were not related to active 
service, based on the evidence that no medical evidence 
existed showing the Veteran having PUD, esophagitis, or 
gastritis during active service.  

The Veteran was advised of the need to submit medical 
evidence demonstrating a nexus between his digestive 
disorders and service by way of the September 2000, October 
2005, and September 2008 letters from the RO/AMC to him, but 
he has failed to do so. A claimant has a responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
Veteran was clearly advised in the letter of the need to 
submit medical evidence of a current disorder and a 
relationship between a current disorder and an injury, 
disease or event in service. 

While the Veteran is clearly of the opinion that his current 
digestive disorders are related to service, as a layperson, 
the Veteran is not competent to offer an opinion that 
requires specialized training, such as the diagnosis or 
etiology of a medical disorder. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). Competent medical evidence is required. 
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a). 

As such, the Board finds that the preponderance of the 
evidence weighs against a finding that the Veteran's current 
digestive disorders are related to his active duty service 
period, including his complaints of intermittent indigestion 
during service. It follows that entitlement to service 
connection for PUD, GERD, esophagitis, or gastritis is not 
warranted.



In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a low back 
disability. To this extent, the appeal is granted.

Service connection for a low back disability is denied. 

Service connection for peptic ulcer disease (PUD), 
gastroesophageal reflux disease (GERD), esophagitis, and 
gastritis is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


